DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6, 7, 8, 10, 11, 12, 13, 16, 17, 18 are rejected under 35 U.S.C. 103 as being obvious over Geman et al (US 2016/0106627 A1: hereafter – Geman) in view of Berisford et al (US 2009/0259728 A1: hereafter – Berisford) further in view of Hart et al (US 2018/0054506 A1: hereafter – Hart), and further in view of Hopkins et al (US 2015/0269827 A1: hereafter – Hopkins).
For claim 1, Geman discloses a system for providing assistance to a user (Geman: Abstract — the embodiments are to provide healthcare schedules, home health care, assisted living (forms of providing assistance to a user)), the system comprising:
at least one server computer comprising at least one processor and a least one memory (Geman: [0072] — a webserver which can store information (memory) and a database server which runs applications (possessing a processor)),
the assistance device in a caregiving environment of the user, the assistance device comprising a processor, a memory, a speaker, and a microphone (Geman: [0088] — a microphone; [0009] — a patient answering a telephone (a telephone has a speaker); [0066] — memory and processor), the assistance device configured to:
store information about a schedule of assistance actions for providing assistance to the user, the information about the schedule of assistance actions comprising a time for each assistance action in the schedule (Geman: [0072] — medication adherence schedule being stored in a database server (the schedule indicating a time for the assistance action)).
The reference of Geman fails to teach the further limitations of this claim for which Berisford is now introduced to teach as:
… the at one server computer configured to:
implement an assistance action providing assistance to the user, the assistance action conforming to a voice command protocol for presenting input requests to the user and processing voice inputs of the user (Berisford: [0033] — the presence of an audio device to announce to the user that an event is about to occur, to which the user can provide a response (the presentation of audio to the user as an assistance action); [0034] — the response of the user is sent to a remote interface (for processing); [0035] — the user can give a utterance (user voice input) as a response),
in response to receiving a first invocation command from an assistance device, implement a first assistance action by instructing the assistance device to present audio for a first input request to the user, processing a first voice input of the user, and determining that the first voice input is a negative response event, a positive response event, or a non-response event ((Berisford: [0034] — the result of the response of the user which indicates either yes (positive response) or no (negative response) is sent to the server; [0035] — the monitor 31 receives the interaction data);
 [[store a safety profile of the user, wherein the safety profile specifies when a notification is to be sent to a caregiver]] based on at least one of a negative response event, a positive response event, or a non-response event (Berisford: [0033]-[0034] — having a positive response or a negative response provided by the user, being yes or no, in response to the event), and
selectively notifying the caregiver by causing a notification to be sent to a device of the caregiver based on the safety profile and a determination that the first voice input corresponds to a negative response event, a positive response event, or a non-response event (Berisford: [0033]-[0034] — having a positive response or a negative response provided by the user, being yes or no, in response to the event and notifying the caregiver of the response); and
… the assistance device configured to:
receive information about the first input request and present audio of the first input request to the user from the speaker of the assistance device (Berisford: [0033] — the scheduler has an audio device to announce to the user that an event is about to occur after it receives information about the event), and
receive the first voice input of the user with the microphone of the assistance device and transmit the first voice input to the at least one server computer (Berisford: [0034] — the response of the user is sent to a remote interface (server computer); [0047] — a microphone for receiving audible input).
The reference of Geman provides a system able to provide assistance to a user both at a server device and an assistance device able to store information about a schedule of assistance actions. This reference differs from the claimed invention in that the claimed invention further provides that a speech request is made to the user in order to derive a positive, negative or non-responsive event from the user and effectively notify the caregiver about it. This isn’t new to the art as the reference of Berisford is seen to provide such teaching. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Berisford into that of Geman, given the predictable result of automatically monitoring the health status of a user through speech which is convenient and easily accessible over having the user physically punch in medical readings to transmit to a caregiver.
The combination of Geman into that Berisford fails to the teach the further limitations of this claim, for which Hart is now introduced to teach as:
… the at one server computer configured to:
in response to receiving a first invocation command from an assistance device, implement a first assistance action by instructing the assistance device to present audio for a first input request to the user, processing a first voice input of the user, [[and determining that the first voice input is a negative response event, a positive response event, or a non-response event]] (Hart: [0048] — when a user decides to answer a call (thereby having the device perform an action), the device transmits a signal to servers 120a (thereby transmitting an invocation command to the speech processing server), to which a server 120b may send a signal to an adapter (within the home network) to instruct it on performing the required action and directing the audio of the phone call to the user device),
… the assistance device configured to:
transmit, at a first time for the first assistance action, the first invocation command to the at least one server computer (Hart: [0048] — when a user decides to answer a call (thereby having the device perform an action), the device transmits a signal to servers 120a (thereby transmitting an invocation command to a server)).
The combination of Geman in view of Berisford provides teaching for a system environment that assists a user, such that a response is obtained from a user which is then used to notify a caregiver. It differs from the claimed invention in that the claimed invention further provides an assistance device which transmits an invocation command to the server, with the server implementing the assistance action of presenting audio to the user based on receiving the invocation command. This isn’t new to the art as the reference of Hart is seen to provide teaching for such. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to modify the initiation of communications with the patient at an assistance device (as taught by Geman: [0072]), with the transmittal of an invocation command in order to obtain instructions for performing an action at the device as provided by Hart, given the predictable result of ensuring the performance of a required action at the user device.
The combination of Geman in view of Berisford further in view of Hart fails to the disclose the further limitation of this claim, for which Hopkins is now introduced to teach as:
… the assistance device configured to:
store a safety profile of the user, wherein the safety profile specifies when a notification is to be sent to a caregiver based on at least one of a negative response event, a positive response event, or a non-response event (Hopkins: [0009] — a database to store information; [0025] — configuring a caregiver to be able to receive an alert on the caregiver’s device based on rules set by stored profile information of a client (thereby teaching of a safety profile capable of notifying the caregiver of an adverse negative or no-response situation)).
The combination of Geman in view of Berisford further in view of Hart provides teaching for receiving a response from a user when an assistance action is performed by the assistance device. It differs from the claimed invention in that the claimed invention further provides for the storage of a safety profile for the user capable of notifying a caregiver based on certain response events. This isn’t new to the art as the reference of Hopkins provides teaching for rules being set based on a user profile for a particular client when certain conditions are met. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Hopkins into that of the combination, given the predictable result of providing a caregiver with the adequate tools to be able to assist in keeping track of a patient/client’s health condition based on the situations that arise.
For claim 3, claim 1 is incorporated and the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins discloses the system, wherein the system comprises one or more sensing pods in the caregiving environment of the user, wherein each sensing pod comprises a microphone and a speaker (Berisford: [0047] — microphone; [0032] — speaker (these being sensing pods)).
For claim 6, claim 1 is incorporated and the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins discloses the system, wherein the assistance device transmits the first invocation command in response to an occurrence of the first time (Hart: [0048] — when a user decides to answer a call (thereby having the device perform an action), the device transmits a signal to servers 120a (thereby transmitting an invocation command to a server)).
For claim 7, claim 1 is incorporated and the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins discloses the system, wherein the assistance device initiates the first assistance action by transmitting the first invocation command at the first time (Hart: [0048] — when a user decides to answer a call (thereby having the device perform an action), the device transmits a signal to servers 120a (thereby transmitting an invocation command to a server), to which a server 120b may send a signal to an adapter (within the home network) to instruct it on performing the required action and directing the audio of the phone call to the user device)).
For claim 8, claim 1 is incorporated and the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins discloses the system, wherein the at least one server computer comprises a scheduling server, an emergency server, and an automated assistance server (Geman: [0072] — medication adherence schedule being stored in a database server; [0060] — a database including emergency contact information (functions of an emergency server); [0047] — conducting automated reminders and monitoring compliance (functions of an automated assistance server)).
For claim 10, Geman discloses a computer-implemented method for providing assistance to a user, the method comprising:
storing information about a plurality of assistance actions for providing assistance to the user, [[wherein each assistance action conforms to a voice command protocol for presenting input requests to the user and processing voice inputs of the user]] (Geman: [0072] — caregiver can enter information regarding a medication adherence schedule (being an assistance action) that gets stored in a database server which performs tasks as generating reminders for patients by calling specified phone numbers and medication adherence schedule being stored in a database server).
The reference of Geman fails to disclose the further limitations of this claim, for which Berisford is now introduced to teach as:
storing information about a plurality of assistance actions for providing assistance to the user, wherein each assistance action conforms to a voice command protocol for presenting input requests to the user and processing voice inputs of the user (Berisford: [0033] — the scheduler has an audio device announce to the user that an event is about to occur (an assistance action), to which the user can provide a response; [0034] — the response of the user is sent to a remote interface (for processing));
in response to receiving a first invocation command from an assistance device in a caregiving environment of the user, implementing a first assistance action by instructing the assistance device to present audio for a first input request to the user, processing a first voice input of the user, and determining that the first voice input corresponds to a negative response event, wherein the first assistance action corresponds to a first time (Berisford: [0033]-[0034] — the caregiver already provided the announcement that should be provided at the scheduled time, to which when the scheduled time arrives, the announcement that has been set by the caregiver becomes available to the user (at the user’s device, thereby indicating that the announcement was transmitted from a server to the user device) and it gets presented by audio to which the user can give an audio response which can indicate no (negative response) to be sent to the server; [0018] — indication of scheduling events to show the presence of a first, second, third or further events);
in response to receiving a second invocation command from the assistance device, implementing a second assistance action by instructing the assistance device to present audio for a second input request to the user, processing a second voice input of the user, and determining that the second voice input corresponds to a positive response event, wherein the second assistance action corresponds to a second time (Berisford: [0033]-[0034] — the caregiver already provided the announcement that should be provided at the scheduled time, to which when the scheduled time arrives, the announcement that has been set by the caregiver becomes available to the user (at the user’s device, thereby indicating that the announcement was transmitted from a server to the user device) and it gets presented by audio to which the user can give an audio response which can indicate yes (positive response) to be sent to the server; [0018] — indication of scheduling events to show the presence of a first, second, third or further events);
in response to receiving a third invocation command from the assistance device, implementing a third assistance action by instructing the assistance device to present audio for a third input request to the user and determining that a non-response event has occurred, wherein the third assistance action corresponds to a third time (Berisford: [0033]-[0034] — the caregiver already provided the announcement that should be provided at the scheduled time, to which when the scheduled time arrives, the announcement that has been set by the caregiver becomes available to the user (at the user’s device, thereby indicating that the announcement was transmitted from a server to the user device) and it gets presented by audio to which the user can give an audio response; [0043] — a situation whereby the user does not provide any response (after a predetermined number of times); [0018] — indication of scheduling events to show the presence of a first, second, third or further events);
[[accessing a safety profile of the user, wherein the safety profile specifies when a notification is to be sent to a caregiver]] based on at least one of a negative response event, a positive response events, or a non-response event (Berisford: [0033]-[0034] — having a positive response or a negative response provided by the user, being yes or no, in response to the event); and
selectively notifying the caregiver by causing a notification to be sent to a device of the caregiver based on the safety profile and at least one of the negative response event, the positive response event, or the non-response event (Berisford: [0033]-[0034] — having a positive response or a negative response provided by the user, being yes or no, in response to the event and notifying the caregiver of the response).
The motivation for combination as applied to the incorporation of Berisford into the reference of Geman as applied above to claim 1 is applicable here still.
The combination of Geman in view of Berisford fails to disclose the further limitations of this claim, for which Hart is now introduced to teach as:
in response to receiving a first invocation command from an assistance device in a caregiving environment of the user, implementing a first assistance action by instructing the assistance device to present audio for a first input request to the user, processing a first voice input of the user, [[and determining that the first voice input corresponds to a negative response event, wherein the first assistance action corresponds to a first time]] (Hart: [0048] — when a user decides to answer a call (thereby having the device perform an action), the device transmits a signal to servers 120a (thereby transmitting an invocation command to the speech processing server), to which a server 120b may send a signal to an adapter (within the home network) to instruct it on performing the required action and directing the audio of the phone call to the user device);
in response to receiving a second invocation command from the assistance device, implementing a second assistance action by instructing the assistance device to present audio for a second input request to the user, processing a second voice input of the user, [[and determining that the second voice input corresponds to a positive response event, wherein the second assistance action corresponds to a second time]] (Hart: [0048] — when a user decides to answer a call (thereby having the device perform an action), the device transmits a signal to servers 120a (thereby transmitting an invocation command to the speech processing server), to which a server 120b may send a signal to an adapter (within the home network) to instruct it on performing the required action and directing the audio of the phone call to the user device);
in response to receiving a third invocation command from the assistance device, implementing a third assistance action by instructing the assistance device to present audio for a third input request to the user [[and determining that a non-response event has occurred, wherein the third assistance action corresponds to a third time]] (Hart: [0048] — when a user decides to answer a call (thereby having the device perform an action), the device transmits a signal to servers 120a (thereby transmitting an invocation command to the speech processing server), to which a server 120b may send a signal to an adapter (within the home network) to instruct it on performing the required action and directing the audio of the phone call to the user device).
The motivation for combination as applied to the incorporation of Hart into the combination of Geman in view of Berisford as applied above to claim 1 is applicable here still.
The combination of Geman in view of Berisford further in view of Hart fails to disclose the further limitations of this claim, for which Hopkins is now introduced to teach as:
accessing a safety profile of the user, wherein the safety profile specifies when a notification is to be sent to a caregiver based on at least one of a negative response event, a positive response events, or a non-response event (Hopkins: [0025] — configuring a caregiver to be able to receive an alert on the caregiver’s device based on rules set by stored profile information of a client, (thereby teaching of a safety profile capable of notifying the caregiver of a negative or no-response situation)).
The motivation for combination as applied to the incorporation of Hopkins into the combination of Geman in view of Berisford further in view of Hart as applied above to claim 1 is applicable here still.
For claim 11, claim 10 is incorporated and the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins discloses the method, wherein the safety profile of the user is updated by the caregiver (Hopkins: [0065], [0009] — a database which stores information related to the functionality of an alert system, also containing profile information).
For claim 12, claim 10 is incorporated and the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins discloses the method, wherein at least one of the invocation commands comprises speech (Hart: [0048] — the user may choose to answer a call by speaking to the device, saying “Alexa, answer the call” which is an invocation command comprising speech that gets sent to the server).
For claim 13, claim 10 is incorporated and the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins discloses the method, wherein determining that a non-response event has occurred comprises setting a timer after the third input request is presented to the user (Berisford: [0043] — a situation whereby the user does not provide any response (after a predetermined number of times, which indicates a non-response event determined after a set amount of time); [0060] — checking again after ten-minute intervals in a case of non-response event).
For claim 16, claim 10 is incorporated and the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins discloses the method, wherein the safety profile of the user indicates that a notification is to be sent to the caretaker after at least one of the following: a specified number of negative response events; or non-response events within a time period (Berisford: [0043] — a situation whereby the user does not provide any response (after a predetermined number of times, which indicates a non-response event determined after a set amount of time); [0060] — checking again after ten-minute intervals in a case of non-response event, to which the caregiver is then contacted (indicating sending a notification to the caregiver).
As for claim 17, computer program product claim 17 and method claim 10 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Geman in [0010] provides computer-readable media to read upon the limitations of this claim. Accordingly, claim 17 is similarly rejected under the same rationale as applied above with respect to method claim 10.
For claim 18, claim 17 is incorporated and the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins discloses the one or more non-transitory computer-readable media, wherein the assistance device transmits the first invocation command in response to an occurrence of the first time (Hart: [0048] — when a user decides to answer a call (thereby having the device perform an action), the device transmits a signal to servers 120a (thereby transmitting an invocation command to a server); Claim 4 — at a particular time, the adapter of the local device is able to transmit an indication (as an invocation command)).
For claim 20, claim 17 is incorporated and the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins discloses the one or more non-transitory computer-readable media, wherein the invocation command comprises speech (Hart: [0048] — the user may choose to answer a call by speaking to the device, saying “Alexa, answer the call” which is an invocation command comprising speech that gets sent to the server).
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Geman (US 2016/0106627 A1) in view of Berisford (US 2009/0259728 A1) further in view of Hart (US 2018/0054506 A1), and further in view of Hopkins (US 2015/0269827 A1) as applied to claim 1, and further in view of Zerhusen et al (US 2003/0052787 A1: hereafter Zerhusen).
For claim 2, claim 1 is incorporated but the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins fails to teach the limitations of this claim, for which Zerhusen is now introduced to teach as the system, wherein the first assistance action assists the user in ordering dinner (Zerhusen: [0127], [0191], [0192] — a meal service option giving a patient the opportunity to be able to order dinner).
The combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins provides a system that is able to assist a user. It differs from the claimed invention in that the claimed invention now provides for a system that is able to provide assistance action of ordering dinner to the user. This is however not new to the art as Zerhusen does provide a system capable of this function. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Zerhusen, into that of the combination, given the predictable result of serving as an extra care service in order to make a patient feel more comfortable.
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Geman (US 2016/0106627 A1) in view of Berisford (US 2009/0259728 A1) further in view of Hart (US 2018/0054506 A1), and further in view of Hopkins (US 2015/0269827 A1) as applied to claim 1, and further in view of Shoemake et al (US 2014/0168453 A1: hereafter – Shoemake).
For claim 4, claim 1 is incorporated but the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins fails to disclose the limitations of this claim, for which Shoemake is now introduced to teach the system, wherein:
the assistance device comprises a presence sensor and is configured to transmit a second invocation command in response to detecting a presence of the user with the presence sensor (Shoemake: [0048] — presence sensor device; Fig. 3 Steps 355-375 — invocation of certain commands upon the detection of a user’s presence; [0129] — the control server might implement some control over some of the presence devices such as instructing them to perform the capturing of presence information and sending them to the server for presence determination (the capturing and sending of the presence information to the server being a second invocation command the image capture device – ICD in this case being the assistance device)); and
the at least one server computer is configured to, in response to receiving the second invocation command from the assistance device, implement a second assistance action (Shoemake: [0129] — the control server might implement some control over some of the presence devices such as instructing them to perform the capturing of presence information and sending them to the server for presence determination (the capturing and sending of the presence information to the server being a second invocation command the image capture device – ICD in this case being the assistance device), upon detecting presence information, having a control server which performs some actions).
The combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins provides teaching for obtaining an invocation command. It differs from the claimed invention in that the claimed invention further provides for using presence detection information for an invocation command and then having the server perform an assistance action. This is however not new to the art as the reference of Shoemake provides for having a presence detection device receive presence detection information, invoke a series of instructions based on that (as an invocation command) and then have a server perform an action based upon receiving the presence information. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Shoemake into that of the combination, given the predictable result of being able to perform assisting actions to a non-vocal patient (being the user of the device) by simply detecting the presence of the patient in proximity to the user device, possibly in association with pre-determined times.
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being obvious over Geman (US 2016/0106627 A1) in view of Berisford (US 2009/0259728 A1) further in view of Hart (US 2018/0054506 A1), and further in view of Hopkins (US 2015/0269827 A1) as applied to claim 1, and further in view of PARUNDEKAR et al (US 2016/0041811 A1: hereafter – Parundekar).
For claim 5, claim 1 is incorporated but the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins fails to disclose the limitation of this claim, for which Parundekar is now introduced to teach as, the system, wherein the assistance device stores the first invocation command (Parundekar: [0065] — storing the received speech dialog data that is used to invoke a function of a device).
The combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins provides for an assistance system which receives an invocation command. It differs from the claimed invention in that the claimed invention further provides storing the invocation command. This is however not new to the art as Parundekar is seen to provide teaching for storing such a command. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Parundekar into that of the combination, given the predictable result of being able to properly log the interactions which a user has with the assistance device.
As for claim 19, computer program product claim 19 and method claim 5 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to method claim 5.
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Geman (US 2016/0106627 A1) in view of Berisford (US 2009/0259728 A1) further in view of Hart (US 2018/0054506 A1), and further in view of Hopkins (US 2015/0269827 A1) as applied to claim 1, and further in view of Letzt et al (U.S. 5,612,869: hereafter – Letzt).
For claim 9, claim 1 is incorporated but the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins fails to disclose the limitations of this claim, for which Letzt is now introduced to teach as the system, wherein the assistance device is configured to, in response to not receiving a voice input of the user in response to the first speech within a time period:
75present the audio of the first input request a second time with increased volume (Letzt: Col 23 lines 7-11 — if the user fails to answer to an initial prompt within a time period, the device increases the volume and replays the audio prompt); or
present the audio of the first input request from another speaker.
The combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins provides that speech is obtained from a user in response to an audio being played by the user device. It differs from the claimed invention in that the claimed invention further provides that if the user does not respond to speech communication within a time period, the volume of the system prompt is increased, with the prompt played back to the user. This is however not new to the art as the reference of Letzt provides teaching for such. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Letzt into that of the combination, given the predictable result of adjusting for a user of the device who might be hard of hearing, or possibly slightly moved out of a hearing range, or whose mine mind might have been carried away from the user device, the increase in volume being an attempt to allow the user continue an interaction with the device.
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Geman (US 2016/0106627 A1) in view of Berisford (US 2009/0259728 A1) further in view of Hart (US 2018/0054506 A1), and further in view of Hopkins (US 2015/0269827 A1) as applied to claim 1, and further in view of Jung et al (US 2006/0288225 A1: hereafter – Jung).
For claim 14, claim 10 is incorporated but the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins fails to disclose the limitations of this claim, for which Jung is now introduced to teach as the method, wherein determining that a negative response event has occurred comprises:
determining that the second voice input of the user is an incorrect answer to a question (Jung: [0037] — a situation whereby one or more answers include at least one incorrect answer, causing the system to disallow authentication (indicating a negative event));
determining that the second voice input of the user includes a word associated with a negative state; or
analyzing a tone or cadence of the second voice input of the user.
The combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins provides the occurrence of a negative response but fails to disclose a situation that could result in a negative response. This is however not new to the art as the reference of Jung provides teaching for such. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the determination of an incorrect response from a user as a negative event occurrence, given the predictable result of classifying such responses for the purpose of not providing improper access to confidential information to unauthorised users.
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Geman (US 2016/0106627 A1) in view of Berisford (US 2009/0259728 A1) further in view of Hart (US 2018/0054506 A1), and further in view of Hopkins (US 2015/0269827 A1) as applied to claim 1, and further in view of Walsh et al (US 2016/0052391 A1: hereafter – Walsh).
For claim 15, claim 10 is incorporated but the combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins fails to disclose the limitations of this claim, for which Walsh is now introduced to teach as the method, wherein the first assistance action presents a puzzle, a quiz, or a trivia question to the user (Walsh: [0049] — prompting a user by voice to answer one or more questions or asking to complete a puzzle).
The combination of Geman in view of Berisford further in view of Hart and further in view of Hopkins provides for having an assistance action. It differs from the claimed invention in that the assistance action is one of presenting a puzzle to the user. This isn’t new to the art as the reference of Walsh is seen to provide such an assistance action of presenting a user with a puzzle. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Walsh into that of the combination, given the predictable result of ensuring that the user maintains activity with the assistance device, for example, as a sleep prevention technique. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657